Citation Nr: 1441392	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  11-15 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a lung condition, including chronic obstructive pulmonary disease (COPD) and emphysema, to include as due to asbestos and herbicide exposure.

2.  Entitlement to an initial rating in excess of 10 percent for coronary artery disease (CAD), status post stenting.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Archer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to January 1969.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2010 and November 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

It was noted on the November 2011 VA examination report that the Veteran was in receipt of Social Security disability benefits.  It was additionally noted on VA examination in December 2011 that the Veteran "is currently claiming unemployability because of increasing problems with dyspnea on exertion and fatigue with exertion."  Social Security Administration (SSA) records are not part of the claims file, but VA has a duty to obtain these records.  Clarkson v. Brown, 4 Vet. App. 565 (1993).

The Veteran reported on examination dated December 12, 2011, that he received treatment related to his heart disability in December 2011.  A private treatment record from HealthEast Heart Care dated November 15, 2012 also references treatment provided in December 2011.  However, it appears that these treatment records have not been associated with the claims file.  VA has a duty to seek relevant records of treatment for the claimed disabilities.  38 U.S.C.A. § 5103A(b)-(c).  


The Veteran has alleged that his COPD was caused by his coronary artery disease.  See Veteran's Statement, dated December 2011.  The Veteran also stated that his heart specialist have opined that his COPD is due partially to his heart disability.  Id.  A written opinion has not been associated with the claims file.  Additionally, the May 2014 VA examiner's response as to secondary causation and aggravation is unclear as he did not specify which of the Veteran's service-connected disability (ies) he was referring to.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

As to the claim of TDIU, the December 2011 VA examiner stated nthat it was difficult to differentiate between the Veteran's COPD and coronary artery disease and noted that due to missing records (HealthEast Heart Care, December 2011), he could not make a determination as to which disability most impacted the Veteran's ability to secure substantially gainful employment.  When a claimant has both service-connected and non-service-connected disabilities, VA must attempt to discern the effects of each disability and, where such distinction is not possible, attribute such effects to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  Request all documents pertaining to any award of benefits to the Veteran from the Social Security Administration (SSA), and specifically request a copy of the decision awarding any benefits and copies of the medical records, upon which the SSA based its decision. 

Efforts to obtain SSA records must continue until they are received, unless it is reasonably certain that they do not exist or that further efforts would be futile.

If the request for records is not successful, inform the Veteran; tell him what efforts were made to obtain the records and what actions will be taken with regard to his claim.

2.  Ask the Veteran to authorize VA to obtain the treatment records from HealthEast Heart Care for coronary artery disease for the period of December 2011; and from any private physician who may have authored an opinion on a nexus between COPD and coronary artery disease.  If the Veteran does not provide authorization, tell him that he should obtain the records and submit them to VA himself.

Inform the Veteran of any requested records that cannot be obtained, of the efforts made to obtain the records, and of the further actions that will be taken. 

3.  After completion of the foregoing development actions, forward the claims file to the May 2014 VA examiner for the purposes of obtaining an addendum opinion that addresses whether it is at least as likely as not that the Veteran's COPD was proximately due to or aggravated by his service-connected coronary artery disease. 

The examiner must also state whether it is possible to different which disability (COPD or CAD) impacts the Veteran's ability to secure substantially gainful employment.  In addressing this issue, the examiner must note the statements of the December 12, 2011 VA examiner. 

If the examiner is able to differentiate the impact, if any, of COPD or CAD on the Veteran's ability to secure substantially gainful employment, the examiner should note the specific limitations caused by that disability.  

The examiner should provide reasons for the opinion.  If the examiner is unable to provide the opinion without resort to speculation, the examiner must provide reasons for the inability to provide the needed opinion.

4.  If the decision remains in any way adverse to the Veteran, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



